DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 12, and 14 are objected to because of the following informalities:  Claims 1/12/14 recites the limitation "the asset" in lines 4/2/6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation is considered to recite “the metallic asset”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langley et al. (US 8,633,713 B2), herein referred to as Langley.
Regarding Claim 1, Langley discloses a device for detecting defects in a coating applied to a surface of a metallic asset (col. 4, lines 14-15 – the metallic asset is a steel substrate/pipe), the device (see figures 2 and 5) comprising:
a detection circuit (see figure 5), including a probe [item 220, figures 2-3] having a conductive tip (“conductive brush” - col. 5, lines 9-12; “brass brush” – figure 5) configured to be moved along the coated surface of the asset (the asset is a steel substrate/pipe) during inspection (col. 5, lines 12-14), 
a switched input (AC/DC high voltage source 510 is considered to be a switched input signal generator as it can provide both AC and DC high voltage) signal generator [item 510, figure 5] for providing a switched (between AC or DC high voltage) input signal to the conductive probe [item 220, figures 2-3 or “brass brush”, figure 5], 
a measurement device [item 520, figure 5] for measuring a signal response of the detection circuit (see figure 5) (col. 6, lines 11-19), wherein the signal response is a function of the switched (between AC or DC high voltage) input signal and one or more electrical properties [via capacitors C1 and C2, figure 5] of the asset (the metallic asset is a steel substrate/pipe) and the coated surface (see figure 5 – “pipe internal coating”) of the asset (the metallic asset is a steel substrate/pipe) contacted by the conductive tip (“conductive brush” - col. 5, lines 9-12; “brass brush” – figure 5), 
wherein the detection circuit (see figure 5) is configured to detect a holiday based on the measured signal response (col. 6, lines 20-34) and without any common ground connection between the detection circuit (see figure 5) and the metallic asset (the metallic asset is a steel substrate/pipe
Regarding Claim 2, Langley discloses the device of claim 1, wherein the signal response is one or more of: a transient voltage magnitude (col. 6, lines 20-31), a magnitude of current flow through the probe, a rate of change of the measured voltage over time, and an amount of current flowing through the probe over time. 
Regarding Claim 3, Langley discloses the device of claim 2, wherein the detection circuit (see figure 5) further comprises a processor (not shown) operatively connected to the measurement device [item 520, figure 5], wherein the processor (not shown) is configured to compare the measured signal response to a baseline signal response, wherein the baseline signal response is the signal response of the circuit measured in the absence of a holiday (col. 6, lines 38-44). 
Regarding Claim 4, Langley discloses the device of claim 3, wherein the processor is configured to detect a holiday upon the measured signal response differing from the baseline signal response by a prescribed amount (col. 6, lines 38-41 – based on the compared baseline/known voltage amplitude and measured difference is detected based on signals “consistent with the presence of a holiday” therefore the amplitude difference must at least reach an amount relative to a previously identified holiday).  
Regarding Claim 7, Langley discloses the device of claim 1, wherein the measurement device [item 520, figure 5] is a current sensor in series with the probe [item 220, figures 2-3] and configured to measure current flowing through the probe (see claim 1, item (d); col 5, lines 54-67).  
Regarding Claim 9, Langley discloses the device of claim 1, wherein the input signal is a switched (AC/DC high voltage source 510 is considered to be a switched input signal generator as it can provide both AC and DC high voltage) DC voltage signal (col. 6, lines 2-3).  
Regarding Claim 11, Langley discloses the device of claim 1, wherein the input signal is a high-voltage switched (AC/DC high voltage source 510 is considered to be a switched input signal generator as it can provide both AC and DC high voltage) input voltage (col. 6, lines 2-3).
Regarding Claim 13, Langley discloses the device of claim 1, further comprising an output device (not shown) operatively connected to the detection circuit (see figure 5), wherein the output device (not shown) is configured to generate an alert in response to detection, of a holiday by the detection circuit (col. 6, lines 38-44).
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (CN103983666A), herein referred to as Shen.
Regarding Claim 14, Shen discloses a device for detecting defects in a coating [item 6, figure 1-3] applied to a surface of a metallic asset [item 7, figure 1-3] (para. 0002), the device comprising: 
a detection circuit (see figures 1-2b), including a probe having a conductive tip [item 5, figure 1-3] configured to be moved along (see vehicle of figure 3 for facilitating movement) the coated surface [item 6, figure 1-3] of the asset [item 7, figure 1-3] during inspection (para. 0024-0030 for inspection), 
a power source [battery – para. 0030], 
a switched input signal generator (item 4, figure 1-3](para. 0007; 0026; 0028) configured to generate a high-voltage switched input signal using the power source (para. 0030) and 
a sensing resistor [item 3, figure 2a], 
a measurement device [item 1, figure 2a, 2b, and 3] for measuring a signal response of the detection circuit (para. 0026), wherein the signal response is a change in one or more electrical parameters (voltage and current) of the switched input signal as a function of arcing between the asset [item 7, figure 1-3] and the conductive tip [item 5, figure 1-3] (para. 0027-0030), 
wherein the detection circuit (see figures 1-2b) is configured to detect arcing based on the measured signal response thereby detect the existence of a holiday (para. 0024-0030), and wherein the detection circuit  (see figures 1-2b) is configured to detect arcing without reference to any common ground connection between the detection circuit and the metallic asset (para. 0002; 0006-0007; 0009; and 0017).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 8,633,713 B2), herein referred to as Langley, in view of Shen et al. (CN103983666A), herein referred to as Shen.
Regarding Claim 8, Langley discloses the device of claim 1.
Langley fails to disclose wherein the detection circuit further includes a sensing resistor in series with the conductive tip and wherein the measurement device configured to measure one or more of voltage across the resistor and current through the resistor.  
However, Shen does disclose wherein the detection circuit further includes a sensing resistor [item 3, figure 2a] in series with the conductive tip [item 5, figure 2a] and wherein the measurement device [item 1, figure 2a] configured to measure one or more of voltage across the resistor [item 3, figure 2a] and current through the resistor [item 3, figure 2a](para. 0028).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device as taught by Langley for detecting holidays on the surface of a metallic asset to include the sensing resistor as taught by Shen as a voltage divider for the advantageous purpose of producing an output voltage that is a fraction of its input voltage so as to reduce the magnitude of a voltage so it can be measured.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN103983666A), herein referred to as Shen, in view of Langley et al. (US 8,633,713 B2), herein referred to as Langley.
Regarding Claim 18, Shen discloses the device of claim 14.
Shen fails to disclose the device further comprising: a location sensor configured to measure a location of the probe during inspection; and a processor operatively connected to the measurement device and the location sensor, and wherein the processor is configured to record the location of the probe upon detection of at holiday.  
However, Langley does disclose a device for detecting defects in a coating applied to a surface of a metallic asset (col. 4, lines 14-15 – the metallic asset is a steel substrate/pipe), wherein the device (see figures 2 and 5) further comprises: a location sensor configured to measure a location of the probe during inspection; and a processor operatively connected to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device as taught by Shen for detecting holidays on the surface of a metallic asset to include the location sensing teachings of Langley for the advantageous purpose of providing a signal for an operator of the device for marking the location of the device as taught by Langley in col. 6, lines 41-43.
Regarding Claim 19, Shen in view of Langley disclose the device of claim 18, further comprising: an output device (a transmitter for transmitting a signal to a remote operator – not shown – Langley) operatively connected to the processor (‘microprocessor’ – not shown – Langley), wherein the processor (‘microprocessor’ – not shown – Langley) is further configured to generate: an alert in response to detection of a holiday and output the alert using the output device (col. 6, lines 38-43 – Langley).
Allowable Subject Matter
Claims 5-6, 10, 12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose the device of claim 3, wherein the detection circuit, is configured to measure one or more of a peak voltage and an average voltage, and wherein during operation the processor 
Claim 6 depends upon that of Claim 5 and requires all of the limitations of Claim 5, therefore Claim 6 is too objected as being dependent upon a rejected base claim.
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose the device of claim 3, wherein the input signal is a square wave having a switching frequency in the range of 10kHz-100kFz and a peak  voltage in the range of 5-10V.  
Chen et al. (US 2007/0120572 A1) discloses a power supply for use with respect to corrosion detection that provides an input signal with a square wave having a switching frequency however, fails to provide any range of frequency or peak voltage and thus fails to provide motivation for one of ordinary skill in the art before the effective filing date of the present invention to optimize the claimed ranges. 
Regarding Claim 12, the references cited on PTO-892 form, alone or in combination form, fail to disclose the device of claim 11, wherein the high voltage switched input voltage is configurable to create an electrical arc between the probe and the coated asset if the coating is less than a specified thickness.  
While Shen et al. (CN103983666A) does disclose a high voltage switch input voltage configurable of creating an electrical arc between the probe and the coated metallic asset, Shen and the other references cited fail to disclose this electrical arc creation if the coating is less than a specified thickness. 
Regarding Claim 15, the references cited on PTO-892 form, alone or in combination form, fail to disclose the device of claim 14, wherein the measurement device measures one or wherein the low-voltage side is between a power source and the switched input signal generator, and a high-voltage side of the detection circuit, wherein the high-voltage side is between the switched input signal generator and the probe (highlighted for emphasis).  
While Shen et al. (CN103983666A) does disclose the sensing resistor, the structural arrangement of the circuitry of the device fails to provide the sensing resistor at the highlighted connections/locations with respect to the other components of the device. 
Claims 16-17 depend upon that of Claim 15 and require all of the limitations of Claim 15, therefore Claims 16-17 are too objected as being dependent upon a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to apparatus’ and methods for inspecting coated metal surfaces for defects in the coating and more particularly to electrical testing circuits using electrical impulses for detecting defects in the coating of said metal surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858